
	
		III
		112th CONGRESS
		2d Session
		S. RES. 404
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2012
			Mr. Whitehouse (for
			 himself, Mr. Schumer,
			 Mrs. Gillibrand, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the life and work of war
		  correspondent Marie Colvin and other courageous journalists in war
		  zones.
	
	
		Whereas The Sunday Times reporter Marie Colvin was killed
			 during the shelling of a makeshift media center in the Baba Amr neighborhood of
			 the besieged Syrian city of Homs on February 22, 2012, along with French
			 photographer Rémi Ochlik;
		Whereas Ms. Colvin leaves behind a beloved family where
			 she grew up in the State of New York, was educated and began her journalistic
			 career in the United States, and throughout her career as one of the foremost
			 war correspondents of her generation exemplified American values of humanity,
			 accountability, decency, transparency, and courage;
		Whereas Ms. Colvin worked with relentless bravery to
			 report on the recent uprising in Syria and to expose crimes against humanity,
			 human-rights violations, and the ravages of war in conflict zones throughout
			 the world, including the Balkans, the Chechen Republic, Libya, and Sri Lanka,
			 where she was seriously wounded and lost vision in 1 eye;
		Whereas Ms. Colvin shed light on human-rights violations
			 through her courageous reporting on how these conflicts affected the lives of
			 individuals;
		Whereas the actions of Ms. Colvin in Timor-Leste are
			 widely credited with averting a massacre;
		Whereas Ms. Colvin said, “Covering a war means going to
			 places torn by chaos, destruction, and death, and trying to bear witness. It
			 means trying to find the truth in a sandstorm of propaganda when armies, tribes
			 or terrorists clash. And yes, it means taking risks, not just for yourself but
			 often for the people who work closely with you.”;
		Whereas the work of Ms. Colvin exemplifies the best
			 qualities of journalism;
		Whereas Ms. Colvin was awarded the 2000 Courage in
			 Journalism Award from the International Women’s Media Foundation for
			 behind-the-lines action in Kosovo and the Chechen Republic, twice named Foreign
			 Reporter of the Year at the British Press Awards, named the Journalist of the
			 Year by the Foreign Press Association in 2000, and named Woman Journalist of
			 the Year by the Foreign Press Association in 2010; and
		Whereas Ms. Colvin and brave journalists have lost their
			 lives serving as the conscience of the world: Now, therefore, be it
		
	
		That the Senate—
			(1)extends its
			 sympathy to the families of Ms. Colvin and other reporters who have died
			 reporting from conflict zones;
			(2)recognizes the
			 bravery of Ms. Colvin and other correspondents and photographers who have lost
			 their lives while exposing the truth;
			(3)calls on the
			 world community to honor the memories of Ms. Colvin and other reporters;
			 and
			(4)calls on the
			 government of Syria to halt the brutal attacks against the people of Syria and
			 to respect their human rights.
			
